   Case 2:20-cv-00732-MHT-SMD Document 9 Filed 10/27/20 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


RAYLA DROTOS,                          )
                                       )
     Plaintiff,                        )
                                       )             CIVIL ACTION NO.
     v.                                )               2:20cv732-MHT
                                       )                    (WO)
OLLIE'S BARGAIN OUTLET,                )
INC.,                                  )
                                       )
     Defendant.                        )

                                     ORDER

    The     allegations         of     the    notice        of    removal     are

insufficient        to     invoke             this      court's        removal

jurisdiction       under   28        U.S.C.    §§     1332       (diversity   of

citizenship)      and    1441    (removal).            To    invoke    removal

jurisdiction based on diversity, the notice of removal

must distinctly and affirmatively allege each party's

citizenship.       See McGovern v. American Airlines, Inc.,

511 F. 2d 653, 654 (5th Cir. 1975) (per curiam).                              The

allegations       must   show        that    the     citizenship       of   each

plaintiff    is    different         from     that    of    each    defendant.

See 28 U.S.C. § 1332; see also 2 James Wm. Moore, et
      Case 2:20-cv-00732-MHT-SMD Document 9 Filed 10/27/20 Page 2 of 2



al., Moore's Federal Practice § 8.03[5][b] at 8-16 (3d

ed. 2006).

      To        properly      allege        the        citizenship            of      a

corporation,        the    notice      of    removal         must   state          both

“every State and foreign state by which it has been

incorporated” and “the State or foreign state where it

has    its      principal     place     of    business.”              28      U.S.C.

§ 1332(c)(1).           The   removal       notice          does   not     properly

indicate the citizenship of the corporate defendant,

Ollie’s Bargain Outlet, Inc., as it does not provide

the State(s) of incorporation.

                                      ***

      It is therefore the ORDER, JUDGMENT, and DECREE of

the court that the defendant has until November 10,

2020,      to     amend    the   notice       of        removal       to      allege

jurisdiction        sufficiently,           see        28    U.S.C.      §     1653;

otherwise        this     lawsuit   shall         be    remanded         to    state

court.

      DONE, this the 27th day of October, 2020.

                                       /s/ Myron H. Thompson
                                    UNITED STATES DISTRICT JUDGE
